Citation Nr: 1243608	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to service connection for degenerative disc disease status post hemilaminectomy.

3.  Entitlement to a rating in excess of 10 percent for a residual surgical scar of the right lower back/flank.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court endorsed a June 2012 joint motion for partial remand (JMR), vacated the portion of the November 2011 Board decision that denied entitlement to TDIU, and remanded the matter for compliance with the instructions in the joint motion.  In November 2011, this appeal came to the Board from October 2005 and October 2008 rating decisions. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of an increased rating for the right knee was raised in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board denied the TDIU appeal in November 2011.  At that time, separate claims, service connection for degenerative disc disease status post hemilaminectomy and an increased rating for the right lower back/flank scar, had been denied in an August 2011 rating decision.  No Notice of Disagreement had been filed.  The Veteran appealed the November 2011 Board decision, obtained the June 2012 JMR on the TDIU issue, then filed a July 2012 Notice of Disagreement as to the back and scar issues from the August 2011 rating decision (as indicated in VACOLS).  

The back and scar claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU is based in part on the underlying ratings for the claimant's service-connected disabilities.  See 38 C.F.R. § 4.16 (2012).  The Veteran is in receipt of Social Security Administration (SSA) disability because of his back disability.  An award of service connection would dramatically alter the basis of the appeal.  As to the scar, the Veteran is in receipt of a schedular maximum under Diagnostic Code 7804 and appears to be pursuing an extraschedular rating which would, again, alter the basis of the appeal.  Although the appeal as to these additional issues has not been perfected, awards on these claims may alter the basis of the TDIU determination.  Accordingly, the Board finds that the TDIU issue must be deferred until the other issues have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case as to the issues of service connection for degenerative disc disease status post hemilaminectomy and an increased rating for the right lower back/flank scar.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  Then, after determining whether there exists any basis for additional evidentiary development, the RO/AMC readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statemnet of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


